SuPREME Court
OF
NEvADA

(0) 197A GRE

IN THE SUPREME COURT OF THE STATE OF NEVADA

NONA TOBIN,
Petitioner,

vs.
NEVADA COMMISSION ON JUDICIAL

DISCIPLINE; ASSOCIATE GENERAL
COUNSEL DOMINIKA J. BATTEN; THE
OFFICE OF BAR COUNSEL OF THE
STATE BAR OF NEVADA; ASSISTANT
BAR COUNSEL PHILLIP J. PATTEE;
THE EIGHTH JUDICIAL DISTRICT
COURT OF THE STATE OF NEVADA,
IN AND FOR THE COUNTY OF CLARK;
AND THE HONORABLE JESSICA K.
PETERSON, DISTRICT JUDGE,
Respondents.

 

 

 

 

ORDER DENYING PETITION

This original petition for writs of mandamus challenges letters
of dismissal from the Nevada Commission on Judicial Discipline and the
State Bar of Nevada. Having considered the petition and its supporting
documentation, we are not persuaded that our extraordinary and
discretionary intervention is warranted. See Pan v. Eighth Judicial Dist.
Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004) (observing that the party
seeking writ relief bears the burden of showing such relief is warranted);
Smith v. Eighth Judicial Dist. Court, 107 Nev. 674, 677, 679, 818 P.2d 849,

851, 853 (1991) (recognizing that writ relief is an extraordinary remedy and

No. 84371

Hi fh
fy if
f A sft

AUG 11 2022

27 «7S 208

 
that this court has sole discretion in determining whether to entertain a

writ petition). We therefore

ORDER the petition DENIED.!

 

 

ec: Hon. Jessica K. Peterson, District Judge
Nona Tobin
Nevada Commission on Judicial Discipline
State Bar of Nevada/Las Vegas
Kighth District Court Clerk

 

1The Honorable Mark Gibbons, Senior Justice, participated in the
decision of this matter under a general order of assignment.

SupREME Court
OF
NEVADA

(0) 1947A Bo